Citation Nr: 0938239	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-24 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes, to 
include as secondary to herbicides.  

2.  Entitlement to service connection for a prostate 
disability, to include as secondary to herbicides.

3.  Entitlement to service connection for a leg condition, to 
include as secondary to herbicides.  

4.  Entitlement to service connection for a sleep disorder. 

5.  Entitlement to service connection for hearing loss.  

6.  Whether new and material evidence has been received to 
reopen claims for service connection for hypertension, 
forearm discoloration, post-traumatic stress disorder (PTSD), 
a back disability, and a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969 
and January 1970 to March 1972.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Louisville, Kentucky, (hereinafter RO).  

The issue of entitlement to service connection for a sleep 
disorder is addressed in the REMAND portion of the decision 
below; it requires additional development and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
time period which exposure to herbicides is presumed. 

2.  There are no current diagnoses of diabetes mellitus or a 
leg disability; the Veteran does not have a hearing loss 
disability of the left ear for VA purposes.

3.  There is no competent evidence linking a prostate 
disability or hearing loss of the right ear to service; there 
is no competent evidence linking a prostate disability to in-
service exposure to herbicides; there is no evidence of 
compensable hearing loss of the right ear within 1 year of 
service separation.   

3.  A May 2000 rating decision found that new and material 
evidence to reopen a claim for service for a back disability 
had not been received; the Veteran was advised of this 
decision in May 2000 but did not perfect an appeal and this 
is the most recent final decision addressing this issue on 
any basis. 

4.  A May 2001 rating decision denied service connection for 
hypertension, forearm discoloration, post-traumatic stress 
disorder, and a right knee disability; the Veteran was 
informed of this decision in June 2001 but did not perfect an 
appeal and this is the most recent decision addressing these 
issues on any basis.  

5.  No evidence received since the May 2000 rating decision 
raises a reasonable possibility of substantiating the claim 
for service connection for a back disability and no evidence 
received since the May 2001 rating raises a reasonable 
possibility of substantiating the claims for service 
connection for hypertension, forearm discoloration, post-
traumatic stress disorder, or a right knee disability.


CONCLUSIONS OF LAW

1.  Diabetes, a prostate disability, a leg condition, and 
hearing loss were not incurred or aggravated by service; 
diabetes and hearing loss may be not presumed to have been 
incurred in service, and diabetes, a prostate disability, and 
a leg condition may not be presumed to have been incurred as 
a result of exposure to herbicides during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

2.  The May 2000 rating decision denying service connection 
for a back disability is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

3.  The May 2001 rating decision denying service connection 
for hypertension, forearm discoloration, post-traumatic 
stress disorder, and a right knee disability is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2000). 

4.  Evidence submitted to reopen the claims of entitlement to 
service connection for hypertension, forearm discoloration, 
post-traumatic stress disorder, a back disability, and a 
right knee disability is not new and material, and therefore, 
these claims are not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.156(a) (c) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in October 2003, November 2006, 
and August 2008, the RO advised the claimant of the 
information necessary to substantiate the claims at issue.  
He was also informed of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, he 
was provided with information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The August 2008 letter was fully compliant with the notice 
requirements for claims to reopen set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  As such, the 
Board finds that the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the Veteran's own 
statements he presented.  The Veteran was also afforded a VA 
orthopedic examination in March 2007 and an audiometric 
examination in May 2008 that reflect a review of the 
pertinent medical histories, detailed clinical findings, and 
medical opinions with regard to whether right knee and back 
disabilities and hearing loss are etiologically related to 
service.  As such, they are sufficient for adjudication 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

There is no duty to provide a VA examination with respect to 
any of the petitions to reopen.  See 38 U.S.C.A. § 5103A(f); 
38 C.F.R. § 3.159(c)(4)(iii).  Although examinations may have 
been provided with respect to some of the petitions to reopen 
and may not be totally sufficient for adjudication purposes, 
this is of no consequence.  As new and material evidence has 
not been provided, there is no duty to provide a VA 
examination in the first instance. 

While VA examinations addressing whether the Veteran has 
diabetes, a prostate disability, or a leg condition that are 
related to service have not been provided, in determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After reviewing the in-service and post service clinical 
evidence, the Board concludes that examinations are not 
warranted with respect to the claims for service connection 
for diabetes, a prostate disability, or a leg condition 
because, as discussed below, there is no evidence meeting the 
low threshold that the evidence "indicates" that there 
"may" be a nexus between a current disability or symptoms 
associated with the claimed conditions and the Veteran's 
service, such as medical evidence that suggests a nexus but 
is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including diabetes, cancer, sensironeural 
hearing loss, arthritis and hypertension for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The law provides that "a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).

Regulations provide that if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

To establish the existence of a current disability, hearing 
status must meet the pure tone and speech recognition 
criteria outlined in 38 C.F.R. § 3.385.  In order to 
establish a current disability pursuant to these criteria, at 
least one of the threshold levels at 500, 1000, 2000, 3000, 
or 4000 Hertz, must measure more than 40 decibels, or at 
least 3 of these 5 threshold levels must measure more than 25 
decibels, or speech recognition must be lower than 94 
percent.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The service treatment records, to include reports from the 
June 1969 separation examination from the Veteran's first 
period of active duty and the February 1972 separation 
examination from his second period of active duty, do not 
reflect diabetes, a prostate disability, a leg disability, or 
hearing loss disability.  The medical histories collected at 
each of the Veteran's service separations did not reflect 
diabetes, a prostate disability, a leg disability, or hearing 
loss.  

The post-service evidence reflects benign prostatic 
hypertrophy (see eg. VA outpatient treatment records dated in 
September 2003, December 2004, and August, November and 
December 2007); and a hearing loss disability in the right 
ear as defined by 38 C.F.R. § 3.385 (see eg. May 2008 VA 
audiometric examination reports.)  However, none of the post-
service medical evidence linked a prostate disorder or 
hearing loss to service, and the examiner who conducted the 
May 2008 VA audiometric examination specifically found it 
less likely than not that hearing loss was the result of 
service.  With respect to diabetes, a leg condition, and 
right ear hearing loss, the post service evidence does not 
reflect any evidence of a current diagnosis associated with 
these conditions.   

As the Veteran served in Vietnam, and there is no affirmative 
evidence of non-exposure, he is presumed to have been exposed 
to the herbicide Agent Orange during service. 38 U.S.C.A. § 
1116(f) (2008).  The case has been developed in part based on 
a claim that entitlement to service connection is warranted 
for diabetes mellitus, a prostate disability and a leg 
condition as secondary to exposure to herbicides.  However, 
the Veteran does not have a current disability due to 
diabetes or prostate cancer, disabilities that are presumed 
to have been the result of exposure to Agent Orange that are 
listed at 38 C.F.R. § 3.309(e) (2008).  While the post 
service evidence reflects benign prostatic hypertrophy, 
prostate cancer is not demonstrated.  In addition, there is 
no leg disability for which service connection can be 
granted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (that a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury in order to warrant service connection.)   

In short, while the Veteran's assertions that he has a 
current disability due to diabetes, a prostate condition, leg 
condition, and hearing loss have been considered, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  Espiritu; cf. 
Jandreau.  The Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau; Barr v. Nicholson, 21 
Vet. App. 303 2007) (lay testimony is competent to establish 
the presence of observable symptomatology).  The Board finds, 
however, that the Veteran's lay statements in the present 
case are outweighed by the evidence contained in the service 
treatment records and the lack of any other competent medical 
evidence to support his assertions as described above.  As 
such, the claims for service connection for diabetes, a 
prostate condition, leg condition, and hearing loss must be 
denied.  Hickson, supra.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claims 
for service connection for diabetes, a prostate condition, 
leg condition, and hearing loss, the doctrine is not for 
application.  Gilbert, supra.  

B.  New and Material Evidence Claims 

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim. Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA. "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156. 

A May 2000 rating decision found that new and material 
evidence to reopen a claim for service for a back disability 
had not been received.  The Veteran was advised of this 
decision in May 2000 but did not perfect an appeal.  As such, 
this decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  A May 2001 
rating decision denied service connection for hypertension, 
forearm discoloration, post-traumatic stress disorder, and a 
right knee disability.  The Veteran was informed of this 
decision in June 2001 but did not perfect an appeal.  As 
such, this decision is also final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  
These are the most recent final decisions addressing theses 
issues on any basis.  

Evidence before the adjudicators at the time of the May 2000 
decision included service treatment reports reflecting 
complaints of back pain during service in November 1967 after 
the Veteran had to lift some barrels.  He was seen again for 
back pain in September and October 1970, with an assessment 
of "no significant pathology" after x-rays were negative.  
A February 1972 service treatment report reflects the Veteran 
reporting "on and off" back pain for a year, particularly 
with lifting.  The examination at that time showed full 
motion and tenderness to spinal palpation.  The diagnosis was 
back pain.  The medical histories and examinations 
accomplished at the time of the Veteran's separation from 
both periods of active duty did not reference a back 
disability.

The post-service evidence included treatment for back 
complaints in November and December 1977 after the Veteran 
hurt himself while working on a bulldozer.  At a May 1978 VA 
examination, the Veteran reported no medical problems during 
service and that he injured his back in a construction 
accident in November 1977.  X-rays of the spine at that time 
were negative, as were the neurological and orthopedic 
examinations.  A May 1996 rating decision denied service 
connection for a back disability, finding that the in-service 
back complaints were for an acute condition that resolved 
without treatment and no residual or chronic back disability.  

The evidence before the adjudicators at the time of the May 
2000 rating decision also included reports from a May 1998 VA 
outpatient treatment report that showed the Veteran reporting 
back pain since 1970 that had become progressively worse.  A 
26 year history of back pain was reported on another VA May 
1998 VA outpatient treatment report.  A VA x-ray in that 
month showed minimal degenerative changes of the L5 vertebrae 
and the assessment was mechanical low back pain.  

The evidence received since the May 2000 rating decision 
reflects continuing references to low back pain on VA 
outpatient treatment records dated through January 2008.  A 
March 2007 VA examination of the spine resulted in a 
diagnosis of degenerative joint disease, with the examiner 
stating that this condition was not related to the in-service 
back complaints.  A review of the other evidence of record 
submitted since they May 2000 rating decision does not 
otherwise reflect any competent evidence linking a back 
disability to service.  

To the extent the Veteran in his petition to reopen his claim 
for service connection for a back disability repeats his 
assertion made prior to the May 2000 rating decision that he 
has a back disability is the result of service, such an 
assertion does not represent "new" evidence.  Even if 
considered new, these lay assertions do not represent 
material evidence.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).  In connection with his petition to reopen, the 
Veteran, despite being informed as to the type of evidence he 
needed to submit to reopen his claims by letter dated in 
August 2008, has not submitted any medical evidence that 
includes an opinion indicating that he has a back disability 
as a result of service.  As such, there has been no evidence 
received since the May 2000 rating decision that raises a 
reasonable possibility of substantiating the claim for 
service connection for a back disability as it does not 
contain any competent medical evidence demonstrating that the 
Veteran has a current disability due to a back disability 
that is etiologically related to service.  Hickson, supra.  
Therefore, none of this evidence is material, and the claim 
for entitlement to service connection for a back disability 
is not reopened.  As new and material evidence to reopen the 
finally disallowed claim for service connection for a back 
disability has not been received, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Addressing now the evidence that was of record at the time of 
the May 2001 rating decision which denied service connection 
for hypertension, forearm discoloration, post-traumatic 
stress disorder, and a right knee disability, the service 
treatment records did not reflect evidence for treatment for 
hypertension, although a reading of 180/80 was demonstrated 
at separation from the Veteran's first period of active duty.  
Hypertension was not diagnosed at the February 1972 
examination at separation from the Veteran's second period of 
active duty, and blood pressure was recorded at 128/70 at 
that time.  The post-service evidence included VA outpatient 
treatment records showing blood pressure at 190/98 in May 
1998, 154/74 in October 1998 and 172/90 in November 2000.  
With respect to forearm discoloration, none of the in-service 
or post-service treatment reports of record at the time of 
the May 2001 rating decision demonstrated such a condition.  
As for a right knee disability, the Veteran complained about 
bilateral knee pain, more severe in the right, during service 
in December 1970.  The examiner at that time showed a "very 
tender" knee with normal motion.  Treatment for right knee 
pain after service was demonstrated on May 1998 VA outpatient 
treatment reports, with one such report showing the Veteran 
reporting a 26 year history of right knee pain.  A May 1998 
VA x-ray showed a tiny bone spur at the right tibia.  

None of the in-service or post service evidence of record at 
the time of the May 2001 rating decision reflects treatment 
for discoloration of the forearm.  As for post-traumatic 
stress disorder, the service treatment records did reflect 
treatment in a psychiatric clinic in December 1971 and 
January and February of 1972, but a psychiatric disability 
was not diagnosed during service.  The mental status 
evaluation conducted at separation from the Veteran's second 
period of active duty demonstrated normal behavior, a dull 
level of alertness, full orientation, a depressed mood, clear 
thought process, normal thought content and fair memory.  The 
impression was that the Veteran was normal psychiatrically.  
After service, the Veteran did not complete post-traumatic 
stress disorder questionnaires requesting stressor 
information provided to him in October 1999 and March 2001.  

Reviewing the evidence received since the May 2001 rating 
decision, VA outpatient treatment reports dated through 
January 2008 reflect hypertension and listed diagnoses to 
include post-traumatic stress disorder.  However, service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
order to warrant a grant of service connection for post-
traumatic stress disorder, the diagnosis of post-traumatic 
stress disorder must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. 
§ 4.125.  The Veteran has not supplied any information 
supporting a conclusion that he experienced a stressor during 
service which could have caused post-traumatic stress 
disorder, and none of the diagnoses of post-traumatic stress 
disorder appear to be in compliance with DSM-IV.  A right 
knee sprain was diagnosed at a March 2007 VA examination, but 
the examiner stated that there was not enough documentation 
in service to link the Veteran's right knee sprain to service 
without resorting to speculation.  None of the evidence 
submitted since the May 2001 rating decision reflects 
treatment for discoloration of the skin, and there has been 
no medical evidence received since the May 2001 rating 
decision that links a current disability associated with 
hypertension, a right knee disability or discoloration of the 
skin to service.   

Again, to the extent the Veteran in his petitions to reopen 
his claims for service connection for hypertension, forearm 
discoloration, post-traumatic stress disorder, and a right 
knee disability repeats his assertions made prior to the May 
2001 rating decision that these conditions are the result of 
service, such assertions do not represent "new" evidence.  
Even if considered new, these lay assertions do not represent 
material evidence.  See Moray, supra. 

In connection with his petition to reopen, the Veteran, 
despite being informed as to the type of evidence he needed 
to submit to reopen his claims by letter dated in August 
2008, has not submitted any medical evidence that includes an 
opinion indicating that he has hypertension, forearm 
discoloration or a right knee disability as a result of 
service.  The diagnoses of PTSD reflected in the evidence 
received since the May 2001 rating decision, as stated above, 
are not acceptable for the purposes of a grant of service 
connection for PTSD.  See supra, Cohen; 38 C.F.R. § 4.125.  
As such, there has been no evidence received since the May 
2001 rating decision that raises a reasonable possibility of 
substantiating the claims for service connection for 
hypertension, forearm discoloration, post-traumatic stress 
disorder, and a right knee disability as it does not contain 
any competent or acceptable medical evidence demonstrating 
that the Veteran has a current disability due to these 
conditions that is etiologically related to service.  
Hickson, supra.  Therefore, none of this evidence is 
material, and the claims for entitlement to service 
connection for hypertension, forearm discoloration, post-
traumatic stress disorder, and a right knee disability are 
not reopened. 

As new and material evidence to reopen the finally disallowed 
claims for service connection for hypertension, forearm 
discoloration, post-traumatic stress disorder, and a right 
knee disability has not been received, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for a prostate disability 
is denied. 

Entitlement to service connection for a leg condition is 
denied. 

Entitlement to service connection for hearing loss is denied.  

New and material evidence having not been received, the 
claims for service connection for hypertension, forearm 
discoloration, post-traumatic stress disorder, a back 
disability, and a right knee disability are not reopened. 

REMAND

The service treatment records reflect the Veteran reporting 
to an examiner during service in November 1967 that he had 
been having problems sleeping the previous few nights, and he 
reported frequent trouble sleeping on a medical history 
collected at separation from his second period of active 
duty.  Post-service, insomnia related to stress at work was 
shown on an April 2004 VA outpatient treatment report.  In 
light of the in-service and post service evidence of sleeping 
problems, a VA examination that includes an opinion as to 
whether the post-service insomnia is related to the sleeping 
problems shown in service is necessary in this case to 
fulfill the duty to assist the Veteran.  See 38 U.S.C.A. 
§ 5103A(d); 38C.F.R. § 3.159(c)(4); See McLendon, supra.  As 
such, this case is REMANDED for the following:

1.  The Veteran must be afforded a VA 
examination to determine the etiology of 
any sleep disorder currently found.  All 
pertinent symptomatology and findings 
should be reported in detail.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and post service medical 
records and examination, it would be 
helpful if the physician would use the 
following language, as may be 
appropriate:  Is it "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the veteran has a sleep 
disorder as a result of service.   The 
term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  A complete rationale for the 
opinion must be provided.  The report 
prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claim for service 
connection for a sleep disorder must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
 

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


